 1   Carol Lynn Thompson (SBN 148079)
     cthompson@sidley.com
 2   Jaime A. Bartlett (SBN 251825)
     jbartlett@sidley.com
 3   Matthew P. Henry (SBN 308878)
     mhenry@sidley.com
 4   Chelsea Davis (SBN 330968)
     chelsea.davis@sidley.com
 5   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 6   San Francisco, CA 94104
     Telephone: (415) 772-1200
 7   Facsimile: (415) 772-7400

 8   Mark B. Blocker (Pro Hac Vice Pending)
     mblocker@sidley.com
 9   SIDLEY AUSTIN LLP
     One South Dearborn
10   Chicago, IL 60603
     Telephone: (312) 853-7000
11   Facsimile: (312) 853-7436

12   Attorneys for Defendant
     Team Health Holdings, Inc.
13

14                                 UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16                                             OAKLAND

17   SIA FRASER, individually and on behalf of all   Civil Action No. 20-cv-04600-JSW
     others similarly situated,
18                                                   CLASS ACTION
                                        Plaintiff,
19                                                   STIPULATION AND [PROPOSED]
            v.                                       ORDER REGARDING RESPONSE TO
20                                                   COMPLAINT AND BRIEFING
     TEAM HEALTH HOLDINGS, INC.,                     SCHEDULE
21
                                        Defendant.   Assigned to Hon. Jeffrey S. White
22
                                                     JURY TRIAL DEMANDED
23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER REGARDING RESPONSE TO COMPLAINT AND
                               BRIEFING SCHEDULE
                                 20-CV-04600-JSW
 1          Plaintiff Sia Fraser (“Plaintiff”), on behalf of herself and all others similarly situated, and

 2   defendant Team Health Holdings, Inc. (“Defendant”) hereby stipulate and agree as follows:

 3          WHEREAS, on July 10, 2020 Plaintiff filed her complaint against Defendant asserting

 4   claims for violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18

 5   U.S.C § 1961, et seq., the California Unfair Competition Law of California Business and Professions

 6   Code (“UCL”), § 17200, et seq., and the California Legal Remedies Act (“CLRA”), California Civil

 7   Code § 1750, et seq.;

 8          WHEREAS, on July 20, 2020 Plaintiff served upon Defendant the Summons and Complaint;

 9          WHEREAS, the parties have met and conferred and agreed on a proposed schedule for

10   Defendant’s time to respond to the Complaint:

11          IT IS THEREFORE STIPULATED AND AGREED that, subject to the Court’s approval:

12          1. Defendant shall respond to the Complaint by motion or otherwise on or before Friday,

13               September 25, 2020; and

14          2.   If Defendant files a motion in response to the Complaint, Plaintiff shall file her

15               opposition on or before Friday, November 13, 2020, and Defendant shall file its reply on

16               or before Friday, December 4, 2020.

17

18          DATED: August 13, 2020                 SIDLEY AUSTIN LLP

19

20                                                   Carol Lynn Thompson (SBN 148079)
                                                     cthompson@sidley.com
21                                                   Jaime A. Bartlett (SBN 251825)
                                                     jbartlett@sidley.com
22                                                   Matthew P. Henry (SBN 308878)
                                                     mhenry@sidley.com
23
                                                     Chelsea Davis (SBN 330968)
24                                                   chelsea.davis@sidley.com
                                                     SIDLEY AUSTIN LLP
25                                                   555 California Street, Suite 2000
                                                     San Francisco, CA 94104
26                                                   Telephone: (415) 772-1200
                                                     Facsimile: (415) 772-7400
27

28
                                        1
     STIPULATION AND [PROPOSED] ORDER REGARDING RESPONSE TO COMPLAINT AND
                               BRIEFING SCHEDULE
                                 20-CV-04600-JSW
 1                                 Mark B. Blocker (Pro Hac Vice Pending)
                                   mblocker@sidley.com
 2                                 SIDLEY AUSTIN LLP
 3                                 One South Dearborn
                                   Chicago, IL 60603
 4                                 Telephone: (312) 853-7000
                                   Facsimile: (312) 853-7436
 5
                                   Attorneys for Defendant
 6
                                   Team Health Holdings, Inc.
 7

 8   DATED August 13, 2020         HAGENS BERMAN SOBOL SHAPIRO LLP

 9                                 /s/ Ben. M. Harrington
10
                                   Ben M. Harrington
11                                 715 Hearst Ave., Suite 202
                                   Berkley, CA 94710
12                                 benh@hbsslaw.com
                                   Telephone: 510-725-3000
13                                 Facsimile: 510-725-3001
14
                                   Steve W. Berman (admitted pro hac vice)
15                                 Craig R. Spiegel (SBN 122000)
                                   1301 Second Avenue, Suite 2000
16                                 Seattle, WA 98101
                                   steve@hbsslaw.com
17                                 craigs@hbsslaw.com
18                                 Telephone: (206) 623-7292
                                   Facsimile: (206) 623-0594
19

20                                 JUSTICE CATALYST LAW, INC.
                                   Brian J. Shearer (pro hac vice forthcoming)
21                                 Craig L. Briskin (pro hac vice forthcoming)
22                                 718 7th Street NW
                                   Washington, DC 20001
23                                 bshearer@justicecatalyst.org
                                   cbriskin@justicecatalyst.org
24                                 Telephone: (202) 524-8846
25
                                   Attorneys for Plaintiff Sia Fraser, individually
26                                 and on behalf of all others similarly situated.

27

28
                                        2
     STIPULATION AND [PROPOSED] ORDER REGARDING RESPONSE TO COMPLAINT AND
                               BRIEFING SCHEDULE
                                 20-CV-04600-JSW
 1   PURSUANT TO THE STIPULATION, IT IS SO ORDERED:
 2   Dated: ____________________, 2020        _____________________________
 3
                                              Hon Jeffrey S. White
 4                                            United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        3
     STIPULATION AND [PROPOSED] ORDER REGARDING RESPONSE TO COMPLAINT AND
                               BRIEFING SCHEDULE
                                 20-CV-04600-JSW
 1                                              ATTESTATION

 2          Pursuant to Local Civil Rule 5-1(i)(3), I hereby attest that all signatories listed above, and on

 3   whose behalf this filing is submitted, concur in the filing’s content and have authorized the filing.

 4          Dated: August 13, 2020                                        /s/ Carol Lynn Thompson
 5                                                                        Carol Lynn Thompson

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        4
     STIPULATION AND [PROPOSED] ORDER REGARDING RESPONSE TO COMPLAINT AND
                               BRIEFING SCHEDULE
                                 20-CV-04600-JSW
